  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


MEGAN ROBINSON, an                 )
individual,                        )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:18cv548-MHT
                                   )                (WO)
QUINTANILLA INTERNATIONAL          )
TRANSPORT, LLC, a                  )
corporation,                       )
                                   )
     Defendant.                    )

                             JUDGMENT

    Pursuant    to     the   joint      stipulation   of    dismissal

(doc. no. 35), it is the ORDER, JUDGMENT, and DECREE of

the court that this cause is dismissed in its entirety

with prejudice and with the parties to bear their own

costs.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as   a   final    judgment

pursuant   to   Rule    58   of   the    Federal    Rules   of   Civil

Procedure.
This case is closed.

DONE, this the 26th day of February, 2020.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE
